Title: To James Madison from Booz M. Atherton, 9 November 1813
From: Atherton, Booz M.
To: Madison, James


        
          Sir
          Westmoreland N.H. 9 Novr. 181⟨3⟩
        
        Pursuant to the law passed the last Session of Congress laying taxes &c. I presume that collectors will soon be appointed in the several states, & destricts. If It should not be thought advisable to appoint some other person to the collectorship of the County of Cheshire, It will be considered by me a very great favor to be considered a candidate for that office. Being of that class of citizens whose concerns are most materially affected by the necessity of the times, viz of the profession of the Law, I make the application with more confidence, especially when I reflect that there are but few within the County who would consent to accept the office but those whose other occupations are rendering them each day large additions to their formerly accumulated properties. The sentiments of this Section of the Country are not, nor have they been favorable to the measures and policy of Government excepting a few whose faith has strengthened with the encrease of our National Difficulties. That I have the happiness to be one of these may probably not escape your notice when you advert to an address presented you in the Summer of 1812 by a convention of the republicans of this county, of which convention I was Secretary, which circumstance I offer as prima facie evidence of that character which would recommend me to the solicited appointment. If there has been no previous application and it may [be] considered that my application will succeed upon producing recommendations I shall be much gratified by the knowledge of it. I will now mention my very worthy & good friend the Hon Saml Dinsmoor late member of Congress from this county as one to whose account of me I would chee[r]fully submit all claims and pretentions.
        If my application is importunate I place confidence in your Charity to overlook it and pardon it, for I am unused to courtly proceedings and am allways constrained to proceed with a frankness that may be ill timed but not intended for offence. If my application may be successful and it should not be improper to notify me of it, I will upon receiving that notice forward indisputable references. If it cannot succeed, I must earnestly request that

this application may remain in silence known only to yourself. I am Sir with great respect your Obedt. Servant
        
          Booz M. Atherton
        
      